Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of copending Application No. 16/802004.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarity shown.

16802040
16/802004
1. A method for operating a beamforming microphone array for use in a predetermined area, the method comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio signals; generating a user location data signal by a wave sensor system, and outputting the user location data signal, wherein the user location data signal includes location information of one or more people within the predetermined area; receiving both the user location data signal and plurality of echo-corrected mic audio signals at an adaptive beamforming device; and adapting one or more beams by the adaptive beamforming device based on the user location data signal and plurality of mic audio signals wherein each of the one or more beams acquires sound from one or more specific locations in the predetermined area.
1. (Previously Presented) A beamforming microphone array comprising: a plurality of microphones each of which is adapted to receive an acoustic audio signal and convert the same to a microphone (mic) audio signal; a wave sensor system adapted to determine locations of one or more people within a predetermined area about the beamforming microphone array and output the same as user location data signal; and an adaptive beamforming circuit adapted to receive the user location data signal and plurality of mic audio signals and perform adaptive beamforming on the plurality of mic audio signals that takes into account the received user location data signal to adapt a plurality of beam signals, one for each of the microphones, to acquire sound from one or more specific locations in the predetermined area; and a plurality of acoustic echo cancellation devices, one for each of the beam signal outputs from the adaptive beamforming circuit, wherein each of the plurality of acoustic echo cancellation devices is adapted to receive a respective beam signal from the adaptive beamforming circuit and perform acoustic echo cancellation on the received respective beam signal and output the echo-corrected beam signal, and wherein the predetermined area is a conference room, and if the user location data signal indicates that there are more people than beams that can be formed, then the adaptive beamforming circuit is further adapted to modify one or more of the fixed beam positions to cover two or more people in the conference room such that each person is covered by at least one fixed beam, and further wherein, the adaptive beamforming circuit is adapted to adjust a beam width and shape to cover two or more people in the conference room.



Claims 1-37 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-37 of copending Application No. 16/802111. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarity shown.
16802040
16/802111
1. A method for operating a beamforming microphone array for use in a predetermined area, the method comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio signals; generating a user location data signal by a wave sensor system, and outputting the user location data signal, wherein the user location data signal includes location information of one or more people within the predetermined area; receiving both the user location data signal and plurality of echo-corrected mic audio signals at an adaptive beamforming device; and adapting one or more beams by the adaptive beamforming device based on the user location data signal and plurality of mic audio signals wherein each of the one or more beams acquires sound from one or more specific locations in the predetermined area.
1. A method for operating a beamforming microphone array for use in a predetermined area comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio signals; generating a user location data signal by a wave sensor system, and outputting the user location data signal, wherein the user location data signal includes location information of one or more people within the predetermined area; receiving both the user location data signal and plurality of mic audio signals at an adaptive beamforming device; adapting one or more beams by the adaptive beamforming device based on the user location data signal and plurality of output electrical mic audio signals wherein each of the one or more beams acquires sound from one or more specific locations in the predetermined area; and performing acoustic echo cancellation on each of the one or more beams output from the adaptive beamforming device.




Claims 1-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 11019426. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarity shown.
16802040
11019426
1. A method for operating a beamforming microphone array for use in a predetermined area, the method comprising: receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio signals; generating a user location data signal by a wave sensor system, and outputting the user location data signal, wherein the user location data signal includes location information of one or more people within the predetermined area; receiving both the user location data signal and plurality of echo-corrected mic audio signals at an adaptive beamforming device; and adapting one or more beams by the adaptive beamforming device based on the user location data signal and plurality of mic audio signals wherein each of the one or more beams acquires sound from one or more specific locations in the predetermined area.
  1. A beamforming microphone array comprising: a plurality of microphones each of which is adapted to receive an acoustic audio signal and convert the same to a microphone (mic) audio signal; a wave sensor system adapted to determine locations of one or more people within a predetermined area about the beamforming microphone array and output the same as user location data signal; and an adaptive beamforming circuit adapted to receive the user location data signal and plurality of mic audio signals and perform adaptive beamforming on the plurality of mic audio signals that takes into account the received user location data signal to adapt one or more beams to acquire sound from one or more specific locations in the predetermined area, wherein the predetermined area is a conference room, and if the user location data signal indicates that there are more people than beams that can be formed, then the adaptive beamforming circuit is further adapted to modify one or more of the fixed beam positions to cover two or more people in the conference room such that each person is covered by at least one fixed beam, and further wherein the adaptive beamforming circuit is adapted to adjust a beam width and shape to cover two or more people in the conference room.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitation “the information contained within the area…eliminates objects that are substantially at rest” is not enabling because it can be interpreted as data somehow physically eliminating (destroying) an actual object, and it is unclear to a person skilled in the art, how data can perform the act of eliminating. It appears that applicant meant to claim that the objects that are at rest are not detected rather than actually eliminated, per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-10, 18-20, 24-25 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060).
Regarding claim 1, Ramp teaches a method for operating a beamforming microphone array for use in a predetermined area, the method comprising: 
receiving acoustic audio signals at each of a plurality of microphones, converting the same to an electrical mic audio signal, and outputting each of the plurality of electrical mic audio signals (Ramp figure 2, Microphone array 105A); 
generating a user location data signal by a wave sensor system (Ramp column 6 line 64 – Column 7 line 10, “the video camera 107A may capture the near-end user 117A that is located proximate to the first location 115A…multiple near-end users 117A may be captured”), and 
outputting the user location data signal (Ramp figure 2, output of camera 107A), wherein the user location data signal includes location information of one or more people (Ramp column 6 line 64 – Column 7 line 10, “the video camera 107A may capture the near-end user 117A that is located proximate to the first location 115A…multiple near-end users 117A may be captured”) within the predetermined area (Ramp figure 1, user 117A in first location 115A within vicinity of microphone array 105A); 
receiving both the user location data signal and plurality of mic audio signals at an adaptive beamforming device (Ramp figure 2, microphone beamformer 207 receives microphone signals from array 105A and Beam selector 209 receives the signal from camera 107A); and 
adapting one or more beams by the adaptive beamforming device based on the user location data signal (Ramp figure 4A, Col 10 lines 34-51, The beam selector selects the beam according to where the user is located) and plurality of mic audio signals wherein each of the one or more beams acquires sound from one or more specific locations in the predetermined area (Ramp figure 4A and Col 10 lines 34-51, “a candidate beam may correspond to an area of the first location 115A occupied by the user 117A as represented by the beam 401C”).
However, Ramp does not explicitly teach perform adaptive beamforming on the plurality of echo corrected mic audio signals that takes into account the received user location data signal.
Hilmes teaches perform adaptive beamforming on the plurality of mic audio signals that takes into account the received user location data signal (Hilmes Col 2 lines 49-65, “the ARSSA AEC system may determine a speech position (e.g., near end talk position) and may set the direction associated with the speech position as a target signal and an opposite direction as a reference signal”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hilmes to improve the known beamforming apparatus of Ramp to achieve the predictable result of minimizing the echo to produce a better quality speech signal.
Regarding claim 3, Ramp in view of Hilmes teaches	 the method according to claim 1, wherein the wave sensor system comprises: an optical transmitter; and an optical receiver (Ramp column 6 line 64 – Column 7 line 10, “the video camera 107A may capture the near-end user 117A that is located proximate to the first location 115A…multiple near-end users 117A may be captured”). 
Regarding claim 4, Ramp in view of Hilmes teaches the method according to claim according to claim 1 further comprising:  - 65 -ATTORNEY DOCKET NO. CP00503-03 generating a three dimensional image of the predetermined area by the wave sensor system; and outputting the same as an area image data signal (Ramp column 6 line 64 – Column 7 line 10, “the video camera 107A may capture the near-end user 117A that is located proximate to the first location 115A…multiple near-end users 117A may be captured”).
Regarding claim 5, Ramp in view of Hilmes teaches the method according to claim 4 further comprising: receiving the area image data signal and the plurality of mic audio signals by the adaptive beamforming circuit (Ramp figure 2, microphone beamformer 207 receives microphone signals from array 105A and Beam selector 209 receives the signal from camera 107A); performing adaptive beamforming on the plurality of mic audio signals that takes into account the received area image data signal (Ramp figure 4A, Col 10 lines 34-51, The beam selector selects the beam according to where the user is located)  and the plurality of mic audio signals (201 microphone signals sent to beamformer 207, Ramp, fig 2); and adapting one or more beams to acquire sound from one or more specific locations in the predetermined area(Ramp Col 11 line 47-Col 12 line 7, “echo canceller assignor 211 may assign the M candidate beams to one of the P echo cancellers 205…the candidate beams with the highest local-voice to echo ratios may be assigned to echo cancellers 205”). 
Regarding claim 6, Ramp in view of Hilmes teaches the method according to claim 5 further comprising: modifying the beam audio signals by the adaptive beamforming circuit to reduce noise reflected off one or more objects (Ramp figure 2, Echo cancellers 205, See pertinent art Yu figure 4 and ¶0078. It is known in the art that echo can be a reflection of sound off an object) within the predetermined area based on the area image data signal (Ramp figure 4A, Col 10 lines 34-51, The beam selector selects the beam according to where the user is located).  
Regarding claim 7, Ramp in view of Hilmes teaches the method according to claim 4, wherein the area image data signal comprises: information as to where motion is occurring within the predetermined area (Ramp Col 11 line 47-Col 12 line 7, “an associated beam previously assigned to an echo canceller 205 may be removed in favor of a more favorable beam” and lines 38-40 “the user 117A moves closer in proximity to the area covered by the beams”).
Regarding claim 9, Ramp in view of Hilmes teaches the method according to claim 7, wherein - 66 -ATTORNEY DOCKET NO. CP00503-03 the information contained within the area image data signal that motion is occurring within the predetermined area does not include objects that move with a substantial constant velocity (Ramp figure 4B, Only users 117A are in the room, the users would not need to move at a constant velocity).
Regarding claim 10, Ramp in view of Hilmes teaches the method according to claim 9, wherein the object that moves with a substantially constant periodicity comprises a fan (Ramp figure 4B, Only users 117A are in the room, there are no fan).  
Regarding claim 18, Ramp in view of Hilmes teaches the method according to claim 4 further comprising:  - 68 -ATTORNEY DOCKET NO. CP00503-03 determining, by an acoustic audio direction of arrival algorithm operating within the adaptive beamforming circuit, a direction of arrival of one or more microphone generated audio signals (Ramp figure 2, Beamformer 207).
Regarding claim 19, Ramp in view of Hilmes teaches the method according to claim 18 further comprising: determining, by the direction of arrival algorithm, a direction of arrival of the one or more microphone generated audio signals using information in the area image data signal received from the wave sensor system (Ramp Col 11 lines 33-46, “video signals corresponding to video captured by the video camera 107A may be utilized and processed by the beam selector 209. In this embodiment, the beam selector 209 may determine candidate beams based on video captured by the video camera 107A”).
Regarding claim 20, Ramp in view of Hilmes teaches the method according to claim 4 further comprising: determining, by the wave sensor system, motion of one or more objects located in the predetermined area (Ramp Col 11 line 47-Col 12 line 7, “an associated beam previously assigned to an echo canceller 205 may be removed in favor of a more favorable beam” and lines 38-40 “the user 117A moves closer in proximity to the area covered by the beams”).
Regarding claim 24, Ramp in view of Hilmes teaches the method according to claim 1, wherein the predetermined area comprises: a conference room (Ramp Col 4 lines 44-55, “conference room”).
Regarding claim 25, Ramp in view of Hilmes teaches the method according to claim 1, further comprising: generating, by the adaptive beamforming circuit, one or more beams to acquire sound from one or more specific locations in the predetermined area (Ramp figure 4B).
Regarding claim 29, Ramp in view of Hilmes teaches wherein the wave sensor system is adapted to resolve distances within the predetermined area within about 1 mm and within about 1 degree (Ramp figure 4B).
Regarding claim 30, Ramp in view of Hilmes teaches the method according to claim 1, wherein the predetermined area is a conference room (Ramp Col 4 lines 44-55, “conference room”), and the method further comprises: extracting, by the adaptive beamforming circuit, location information for each person in the conference room, and adapting a respective fixed beam position for each person in the conference room (Ramp figure 4B and col 5 lines 53-56, “beams generated by the microphones 201 in the microphone array 105A may be focused directly at separate users”).
Regarding claim 31, Ramp in view of Hilmes teaches wherein the predetermined area is a conference room (Ramp Col 4 lines 44-55, “conference room”), and if the user location data signal indicates that there are more people than beams that can be formed, then the adaptive beamforming circuit is further adapted to modify one or more of the fixed beam positions to cover two or more people in the conference room such that each person is covered by at least one fixed beam (Ramp figure 4B and col 5 lines 53-56, “beams generated by the microphones 201 in the microphone array 105A may be focused directly at separate users”).
  


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Savastinuk (US 9652031).

Regarding claim 2, Ramp in view of Hilmes does not explicitly teach wherein the wave sensor system comprises: a millimeter (mm) wave transmitter; and a wave receiver.

Savastinuk teaches wherein the wave sensor system comprises: a millimeter (mm) wave transmitter; and a wave receiver (Savastinuk Col 28 lines 49-60, “The camera(s) 106 may include any image and/or video capture component such as a structured light sensor, time of flight sensor, millimeter wave detector”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Savastinuk to improve the known beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of precise detection of a user’s location.

Claims 8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Reuss (US 7359504).

Regarding claim 8, Ramp in view of Hilmes does not explicitly teach wherein the information contained within the area image data signal that motion is occurring within the predetermined area substantially eliminates objects that are substantially at rest.

Reuss teaches wherein the information contained within the area image data signal that motion is occurring within the predetermined area substantially eliminates objects that are substantially at rest (Reuss Col 5 lines 45-55, “beamforming makes it possible to electronically "steer" an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Reuss to improve the known beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of processing precise directional signals to eliminate unwanted noise. 

Regarding claim 21, Ramp in view of Hilmes in further view of Reuss teaches wherein the wave sensor system can include the object motion information about the predetermined area in the area image data signal (Ramp Col 11 line 47-Col 12 line 7, “an associated beam previously assigned to an echo canceller 205 may be removed in favor of a more favorable beam” and lines 38-40 “the user 117A moves closer in proximity to the area covered by the beams”), and wherein the adaptive beamforming circuit can eliminate fixed objects and objects moving at a substantially constant rate to determine a number of people located in the predetermined area, and output the same as a room occupancy status (Reuss Col 5 lines 45-55, “beamforming makes it possible to electronically "steer" an array by emphasizing and/or de-emphasizing voice or noise sounds from objects as they move from location to location”).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Sorensen (US 9031257).

Regarding claim 11, Ramp in view of Hilmes does not explicitly teach wherein the area image data signal comprises: distance information between the wave sensor system and objects within the predetermined area.

Sorensen teaches wherein the area image data signal comprises: distance information between the wave sensor system and objects within the predetermined area (Sorensen Col 1 line 66-Col 2 line 27, “Beamforming is a process of focusing the audio signals received by a microphone array by applying signal processing to enhance particular audio signals received at the microphone array from one or more desired locations (i.e. directions and distances) compared to the rest of the audio signals received at the microphone array”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Sorensen to improve the known beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of reducing distortion of interfering signals (Sorensen Col 3 lines 40-45).

Regarding claim 12, Ramp in view of Hilmes in further view of Sorensen teaches wherein the objects comprise one or more of a floor, table, walls (Sorensen figure 2), and other furniture.

Regarding claim 13, Ramp in view of Hilmes in further view of Sorensen teaches wherein the adaptive beamforming circuit is further adapted to adapt one or more beams (Ramp Col 11 line 47-Col 12 line 7, “an associated beam previously assigned to an echo canceller 205 may be removed in favor of a more favorable beam”)  that takes into account the distance information generated by the wave sensor system (Sorensen Col 1 line 66-Col 2 line 27, “Beamforming is a process of focusing the audio signals received by a microphone array by applying signal processing to enhance particular audio signals received at the microphone array from one or more desired locations (i.e. directions and distances) compared to the rest of the audio signals received at the microphone array”).

Regarding claim 14, Ramp in view of Hilmes in further view of Sorensen teaches wherein the adaptive beamforming circuit is adapted to modify one or more of a beam width, beam reception angle (Ramp Col 10 lines 34-50, “until the user 117A moves closer in proximity to the area covered by these beams”), and range of the beam based on the received distance information generated by the wave sensor system.

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Yang (US 9595997).

Regarding claim 15, Ramp in view of Hilmes teaches wherein the adaptive beamforming circuit is further adapted to receive the area image data signal, the user location data signal, and the plurality of mic audio signals, and perform adaptive beamforming on the plurality of mic audio signals that takes into account the information in the area image data signal and the user location data signal (Ramp figure 2, microphone beamformer 207 receives microphone signals from array 105A and Beam selector 209 receives the signal from camera 107A), however does not explicitly teach such that the adaptive beamforming circuit is further adapted to substantially ignore voice signals that originate from outside the areas where the users are located.

Yang teaches such that the adaptive beamforming circuit is further adapted to substantially ignore voice signals that originate from outside the areas where the users are located (Yang Col 2 lines 37-59, “oftentimes a device is situated within an environment that has various types of audio that the device would like to detect and enhance (e.g., user commands) and audio that the device would like to ignore or suppress (e.g., ambient noise, other voices, etc”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Yang to improve the known beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of allowing the device to better identify words or phrases utter by the user (Yang Col 2 lines 55-58).

Regarding claim 16, Ramp in view of Hilmes in further view of Yang teaches wherein the adaptive beamforming circuit is further adapted to receive the area image data signal, the user location data signal, and the plurality of mic audio signals, and perform adaptive beamforming on the plurality of mic audio signals that takes into account the information in the area image data signal and the user location data signal (Ramp figure 2, microphone beamformer 207 receives microphone signals from array 105A and Beam selector 209 receives the signal from camera 107A), such that the adaptive beamforming circuit is further adapted to substantially ignore audio signals generated from one or more of a television and stereo (Yang Col 2 lines 37-59, “oftentimes a device is situated within an environment that has various types of audio that the device would like to detect and enhance (e.g., user commands) and audio that the device would like to ignore or suppress (e.g., ambient noise, other voices, etc”).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Cleve (US 9928847).

Regarding claim 17, Ramp in view of Hilmes teaches wherein the predetermined area is a conference room (Ramp Col 4 lines 44-47 “business conference room”), however does not explicitly teach there is at least one table located in the conference room, and further wherein the area image data signal includes information as to a location of the at least one table in the conference room, and further wherein the adaptive beamforming circuit is adapted to adapt one or more fixed beam positions covering a perimeter of the at least one table in the conference room.

Cleve teaches there is at least one table located in the conference room, and further wherein the area image data signal includes information as to a location of the at least one table in the conference room, and further wherein the adaptive beamforming circuit is adapted to adapt one or more fixed beam positions covering a perimeter of the at least one table in the conference room (Cleve figure 3 and Col 5 lines 1-11, pre-calculated beams with which to receive acoustic signals energy. Each of the beams can receive acoustic signal energy from directions that are determined according to the shape or size of a meeting room or conference table for example).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Cleve to improve the known beamforming apparatus to achieve the predictable result of higher signal to noise ratio (Cleve Col 2 lines 17-20).

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Reuss (US 7359504) in further view of Feldstein (US 2012/0158203).

Regarding claim 22, Ramp in view of Hilmes in further view of Reuss does not explicitly teach wherein the room occupancy status can be used by other interconnected systems to control one or more of lights, temperature, and audio-video equipment in the conference room.

Feldstein teaches wherein the room occupancy status can be used by other interconnected systems to control one or more of lights, temperature, and audio-video equipment in the conference room (Feldstein ¶0118, “automation control system 122 to adjust the environment in the conference room at some time prior to the meeting by turning on the lights, turning on any necessary peripheral devices (e.g., projector, computer, television, etc.), and adjusting the temperature and humidity according to a human comfort curve based on the size of the room, the number of attendees, and the presumed size/weight (average characteristics) of the attendees”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Feldstein to improve the known beamforming apparatus of Ramp in view of Hilmes in further view of Reuss to achieve the predictable result of automatic room adjustment for optimal comfort for the occupants.

Regarding claim 23, Ramp in view of Hilmes in further view of Reuss in further view of Feldstein teaches wherein the room occupancy status can be transmitted to a room monitoring system (Feldstein ¶0118, “automation control system 122 to adjust the environment in the conference room at some time prior to the meeting by turning on the lights, turning on any necessary peripheral devices (e.g., projector, computer, television, etc.), and adjusting the temperature and humidity according to a human comfort curve based on the size of the room, the number of attendees, and the presumed size/weight (average characteristics) of the attendees”).

Claims 26-28 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Stokes (US 7773743).

Regarding claim 26, Ramp in view of Hilmes does not explicitly teach a plurality of acoustic echo cancellation devices, one for each of the plurality of microphones, wherein each is adapted to receive the mic audio signal from a respective one of the plurality of microphones, perform acoustic echo cancellation on the received mic audio signal, and output an echo-corrected mic audio signal.

Stokes teaches a plurality of acoustic echo cancellation devices, one for each of the plurality of microphones, wherein each is adapted to receive the mic audio signal from a respective one of the plurality of microphones, perform acoustic echo cancellation on the received mic audio signal, and output an echo-corrected mic audio signal (Stokes figure 8, multiple AEC 210 connected to microphones 810-812).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Stokes to improve the known Beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of further reducing residual echoes (Stokes Summary).

Regarding claim 27, Ramp in view of Hilmes in further view of Stokes teaches a first communication device adapted to receive a reference signal from a remote source (Ramp figure 2, network interface 202 receiving downlink signal), and forward the same to each of the one or more acoustic echo cancellation devices (Ramp figure 2, Q reference signals to Echo cancellers 205), and wherein each of the one or more acoustic echo cancellation devices is adapted to delete the reference signal from a respective one of the microphone audio signals received by the respective acoustic echo cancellation devices (Ramp figure 2 and 5, Col 7 line 45-Col 8 line 7).

Regarding claim 28, Ramp in view of Hilmes in further view of Stokes teaches wherein the reference signal comprises a far end audio signal (Ramp figure 2 and 5, Col 7 lines 49-50, “near-end system 101 receives an audio reference signal X from the far-end system 103”).

Regarding claim 33, Ramp in view of Hilmes in further view of Stokes teaches wherein the adaptive beamforming circuit comprises: an automixer algorithm (Stokes figure 8, process 720), and wherein the adaptive beamforming circuit is adapted to adapt multiple beams (Stokes figure 8, microphones 810-812 and Ramp Col 5 lines 20-30, “beam may also refer to output from a single microphone”) and then combine the multiple beams to produce a single audio signal using the automixer algorithm (Stokes figure 8, processed near end speech).

Claims 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramprashad hereinafter as Ramp (US 9516409) in view of Hilmes (US 9653060) in further view of Christoph (US 2017/0195815).

Regarding claim 36, Ramp in view of Hilmes does not explicitly teach wherein the wave sensor system is adapted to recognize gestures including one or more of hand motion and arm motion.

Christoph teaches the wave sensor system is adapted to recognize gestures including one or more of hand motion and arm motion (Christoph ¶0024, “Audio control block 117 may further include a video processor (VP) 129 that is connected to a camera 130 and that allows for recognizing gestures of the listeners in connection with the camera 130 and for controlling, according to the recognized gestures, at least one of processing the audio signal 118…Additionally, a listener may be able to increase the volume”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Christoph to improve the known beamforming apparatus of Ramp in view of Hilmes to achieve the predictable result of controlling the audio without having to reach for a remote.

Regarding claim 37, Ramp in view of Hilmes in further view of Christoph teaches wherein the recognized gestures can control one or more functions in the conference room, and wherein the functions include one or more of lighting levels, audio levels (Christoph ¶0024, “Audio control block 117 may further include a video processor (VP) 129 that is connected to a camera 130 and that allows for recognizing gestures of the listeners in connection with the camera 130 and for controlling, according to the recognized gestures, at least one of processing the audio signal 118…Additionally, a listener may be able to increase the volume”), temperature levels, humidity levels, and positions of shades and/or curtains.

Allowable Subject Matter
Claims 32, 34, and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/            Primary Examiner, Art Unit 2651